                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EMMANUEL QUENTIN WYLIE,

                   Plaintiff,
                                              Case No. 19-CV-12586
v.
                                              HON. GEORGE CARAM STEEH
CITY OF DETROIT,

              Defendant.
______________________________/

     ORDER GRANTING PLAINTIFF IN FORMA PAUPERIS STATUS
     AND DISMISSING CASE PURSUANT TO 28 U.S.C. § 1915(e)(2)

      Plaintiff Emmanuel Quentin Wylie, proceeding pro se, has filed suit

against the City of Detroit or its “unknown heirs, devisees, legatees and

assigns.” Based upon the financial information in the Application to

Proceed Without Prepaying Fees or Costs, the court grants Plaintiff in

forma pauperis status pursuant to 28 U.S.C. § 1915. For the reasons that

follow, however, the court dismisses Plaintiff’s Complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(i)(ii).

      An action brought in forma pauperis must be dismissed if the action

“(i) is frivolous or malicious; [or] (ii) fails to state a claim on which relief may

be granted.” 28 U.S.C. § 1915(e)(2)(B)(i)(ii). A complaint may be

dismissed as frivolous “where it lacks an arguable basis either in law or in

                                        -1-
fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). To state a claim upon

which relief may can be granted, the complaint must contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The standard under Rule 8 “does not require

‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007)). In screening an action brought in forma pauperis, a court should

be mindful that pro se complaints are to be liberally construed. Boag v.

MacDougall, 454 U.S. 364, 365 (1982) (per curium). Courts do not hold

pro se filings to the same stringent standard as formal pleadings drafted by

lawyers. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

      Having carefully reviewed the Complaint, the court determines that it

is frivolous and fails to state a claim on which relief may be granted. The

Complaint is captioned as a Complaint for “Condemnation,” and the claims

are unintelligible and bereft of factual development. Plaintiff’s citations to

the Code of Federal Regulations, the Uniform Commercial Code, the

Uniform Arbitration Act, and Michigan law fail to set forth viable claims.

Accordingly,

      IT IS ORDERED that the above-captioned matter is DISMISSED.

                                      -2-
      Based on the preceding order, this court certifies that any appeal

from this decision would be frivolous, not in good faith and, therefore,

pursuant to 28 U.S.C. § 1915(a)(3), may not be taken in forma pauperis.

      IT IS SO ORDERED.

Dated: September 12, 2019

                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                  On September 12, 2019, copies of this Order were served
                  upon attorneys of record and on Emmanuel Quentin Wylie,
                   17595 Meyers Rd., Detroit, MI 48235, by electronic and
                                        ordinary mail.

                                     s/Barbara Radke
                                       Deputy Clerk




                                         -3-
